Exhibit 10.1

 

EXECUTION VERSION

 

December 20, 2012

 

Hotspurs Holdings LLC
8500 Normandale Lake Blvd., Suite 1500
Minneapolis, MN 55437
Attn:      Jeff Thuringer

 

Re: Hotspurs Equity Commitment Letter

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger, dated as of even date
herewith (as the same may be amended from time to time, the “Merger Agreement”),
among FirstCity Financial Corporation, a Delaware corporation (the “Company”),
Hotspurs Holdings LLC, a Delaware corporation (“Parent”), and Hotspurs
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Subsidiary”), pursuant to which Parent will acquire the Company
by causing Merger Subsidiary to merge with and into the Company, on the terms
and subject to the conditions set forth in the Merger Agreement. Capitalized
terms herein used but not defined shall have the meanings ascribed to them in
the Merger Agreement. This letter agreement is being delivered to Parent in
connection with the execution of the Merger Agreement today by Parent, Merger
Subsidiary and the Company, to induce the Company to enter into the Merger
Agreement.

 

1.             Commitment. This letter agreement confirms the commitment of each
of the undersigned (each, an “Investor” and collectively, the “Investors”),
severally and not jointly, subject to the conditions expressly set forth herein,
to purchase equity of Parent, on or prior to the Closing, for the purpose of
enabling (a) Parent to pay or cause to be paid (x) the aggregate Merger
Consideration due under Sections 3.1(b) and 3.3(b) of the Merger Agreement at
the Effective Time, (y) the aggregate Option Consideration due under
Section 3.3(a) of the Merger Agreement upon Company request and (z) the
aggregate fair value amounts payable for Dissenting Shares under Section 3.4 of
the Merger Agreement upon Company request (the aggregate amounts in clauses (x),
(y) and (z) collectively referred to as the “Merger Amount”), and (b) Parent and
Merger Subsidiary to pay for any and all fees and expenses payable by such
parties in connection with the Merger Agreement and the transactions
contemplated therein, in each case, in an aggregate amount equal to the
percentage of the Aggregate Commitment set forth opposite such Investor’s name
on Exhibit A hereto (such amount with respect to each Investor is such
Investor’s “Maximum Investor Commitment”); provided, that no Investor shall,
under any circumstances, be obligated to purchase equity from Parent or
otherwise provide any funds to Parent in an amount exceeding the amount of such
Investor’s Maximum Investor Commitment and the Investors, collectively, shall
not, under any circumstances, be obligated to purchase equity from Parent or
otherwise provide any funds to Parent in an amount exceeding the Aggregate
Commitment. The term “Aggregate Commitment” means an amount equal to ONE HUNDRED
AND SEVEN MILLION ONE HUNDRED AND NINE THOUSAND SIX HUNDRED AND FORTY FIVE
DOLLARS ($107,109,645). Each Investor hereby represents and warrants to the
Parent (and to the Company as a third party beneficiary under this letter

 

--------------------------------------------------------------------------------


 

agreement) that (a) Investor is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (b) Investor has
the requisite power and authority to enter into, execute and deliver this letter
agreement and to perform its obligations hereunder and has taken all necessary
action required for the due authorization, execution, delivery and performance
by it of this letter agreement; (c) this letter agreement has been duly and
validly executed and delivered by the Investor and (assuming due authorization,
execution and delivery hereof by the other parties hereto) constitutes its valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency or
other Laws affecting creditors’ rights generally or by legal principles of
general applicability governing the availability of equitable remedies,
(d) except as set forth in this letter agreement, there are no conditions
precedent, limitations or other contingencies related to or affecting the
funding of the Merger Amount and (e) it has (and will continue to have)
immediately available funds or uncalled capital in an amount not less than such
Investor’s Maximum Investor Commitment and no internal or other approval is
required for such Investor to fulfill its obligations hereunder. The
representations and warranties in the immediately prior sentence shall survive
termination of this letter agreement.

 

2.             Termination. Each Investor’s obligation to fund its Maximum
Investor Commitment is subject to the terms of this letter agreement and (a) the
execution and delivery of the Merger Agreement by the Company, (b) the
satisfaction or waiver of the conditions to Parent and Merger Subsidiary’s
obligations to effect the closing as set forth in Sections 7.1 and 7.2 of the
Merger Agreement (other than conditions that by their nature are to be satisfied
at the Closing, but subject to the prior or substantially concurrent
satisfaction or waiver of such conditions at Closing), subject to the terms of
Section 7.4 thereof and (c) the substantially simultaneous closing of the Merger
in accordance with the terms of the Merger Agreement. The obligation of each
Investor to fund its Maximum Investor Commitment will terminate automatically
and immediately upon the earliest to occur of (1) the consummation of the
Closing, (2) a valid termination of the Merger Agreement in accordance with its
terms, (3) the funding of the Aggregate Commitment as contemplated in and for
the purposes set forth in the Merger Agreement, (4) the payment by the Investors
of their Guaranteed Obligations (as defined in the Limited Guarantee) under the
Limited Guarantee on the terms and subject to the conditions thereof, (5) the
assertion by the Company or any of its Affiliates of any claim against any
Investor or any Investor Related Party (as defined below) thereof in connection
with this letter agreement, the Merger Agreement, the Limited Guarantee or any
of the transactions contemplated hereby or thereby (including in respect of any
oral representations made or alleged to be made in connection herewith or
therewith) and (6) July 31, 2013; provided, that with respect to clauses (5) and
(6) of this Section 2, no such termination shall be effective if the Company or
any of its Affiliates is seeking specific performance of Parent’s obligation to
fund the Equity Financing pursuant to its rights under Section 9.11(e) of the
Merger Agreement, under this letter agreement or pursuing its rights under the
Limited Guarantee. Sections 3, 4, 5, 6, 7 and 11 hereof shall survive any such
termination.

 

3.             No Recourse.

 

(a)           In connection with the execution and delivery of this letter
agreement, the Investors are concurrently executing and delivering to the
Company a limited guarantee related to certain obligations of Parent and Merger
Subsidiary under the Merger Agreement (the

 

2

--------------------------------------------------------------------------------


 

“Limited Guarantee”).  Except for Company’s rights set forth in
Section 8.3(f)(i) of the Merger Agreement, the Company’s remedies against the
Guarantors (as defined in the Limited Guarantee) and any Affiliates of the
Guarantors (other than Parent and Merger Sub) in respect of the Guaranteed
Obligations (as defined in the Limited Guarantee) shall be the sole and
exclusive remedies available to the Company against any Guarantor or any
Affiliate of a Guarantor (other than Parent and Merger Subsidiary) in respect of
any liabilities or obligations arising under, or in connection with, the Merger
Agreement, or the transactions contemplated thereby, whether or not Parent’s or
Merger Subsidiary’s breach is caused by any Investor’s breach of its obligations
under this letter agreement.  Except as expressly provided herein or in the
Limited Guarantee, the undersigned investors acknowledge and agree that under no
circumstances shall the Company or its Affiliates or any of their respective
former, current or future direct or indirect directors, officers, employees,
agents, partners, managers, members, securityholders, stockholders, controlling
Persons, assignees or Representatives have any liabilities or obligations to the
Investors or the Investor Related Parties arising under, or in connection with,
this letter agreement, the Merger Agreement, or the transactions contemplated
hereby or thereby (or in respect of any oral representations made or alleged to
be made in connection herewith or therewith).

 

(b)           Notwithstanding anything that may be expressed or implied in this
letter agreement, Parent, by its acceptance hereof, covenants, acknowledges and
agrees that no Person other than the undersigned shall have any obligation
hereunder and that, (a) notwithstanding that any of the undersigned and their
permitted assignees hereunder may be a partnership or limited liability company,
no recourse (whether at law, in equity, in contract, in tort or otherwise)
hereunder or under any documents or instruments delivered in connection
herewith, or in respect of any oral representations made or alleged to be made
in connection herewith or therewith, shall be had against any former, current or
future direct or indirect director, officer, employee, agent, partner, manager,
member, securityholder, Affiliate, stockholder, controlling Person,
Representative or other financing source of the undersigned, other than
permitted assignees of the Investors, and Parent, Merger Subsidiary or their
permitted assignees under the Merger Agreement (any such Person, other than
(x) the undersigned and their permitted assignees hereunder, or (y) Parent,
Merger Subsidiary or their permitted assignees under the Merger Agreement, an
“Investor Related Party”), or any Investor Related Party of any of such
undersigned’s Investor Related Parties (including, without limitation, in
respect of any liabilities or obligations arising under, or in connection with,
this letter agreement or the transactions contemplated hereby (or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith) or with respect to any action (whether at law, in equity, in
contract, in tort or otherwise), including, without limitation, in the event
Parent or Merger Subsidiary breaches its obligations under the Merger Agreement
and including whether or not Parent’s or Merger Subsidiary’s breach is caused by
the breach by any Investor of its obligations under this letter agreement)
whether by the enforcement of any judgment or assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable Law, and (b) no personal liability whatsoever will attach to, be
imposed on or otherwise incurred by any Investor Related Party of any of the
undersigned or any Investor Related Party of any of the undersigned’s Investor
Related Parties under this letter agreement or any documents or instruments
delivered in connection herewith (or in respect of any oral representations made
or alleged to be made in connection herewith or therewith) or for any action
(whether at law, in equity, in contract, in tort or otherwise) based on, in
respect of, or by reason of such obligations

 

3

--------------------------------------------------------------------------------


 

hereunder or by their creation. Nothing in this letter agreement, express or
implied, is intended to or shall confer upon any Person, other than Parent, the
Company (as set forth in Section 5 hereof) and the undersigned, any right,
benefit or remedy of any nature whatsoever under or by reason of this letter
agreement.

 

4.             Assignment; Reliance. This letter agreement, Parent’s rights,
interests or obligations hereunder and each Investor’s commitment hereunder
shall not be assignable to any other Person without the prior written consent of
the other parties hereto and the Company and any attempted assignment without
such consent shall be null and void and of no force and effect, except that
(a) Parent may assign its rights hereunder to a permitted assignee of Parent’s
rights and obligations under the Merger Agreement made in accordance with the
terms thereof or (b) each Investor may assign its commitments hereunder to an
affiliate of such Investor; provided, however, that notwithstanding any such
assignment, each Investor shall remain fully liable to perform all of its
obligations hereunder. Each Investor acknowledges that the Company has entered
into the Merger Agreement in reliance upon, among other things, the commitment
of the Investors set forth herein.

 

5.             Binding Effect. This letter agreement may be relied upon only by
Parent; provided that the Company may rely upon this letter as an express third
party beneficiary. Except as set forth in the preceding sentence, nothing set
forth in this letter agreement shall be construed to confer upon or give any
Person other than Parent and the Company any benefits, rights or remedies under
or by reason of, or any rights to enforce or cause Parent to enforce, the
Aggregate Commitment or any Maximum Investor Commitment or any provisions of
this letter agreement. Parent may only enforce this letter agreement at the
direction of the Sponsor in its sole discretion, and Parent shall have no right
to enforce this letter agreement unless directed to do so by the Company or
Sponsor in its sole discretion. For purposes of this letter agreement, “Sponsor”
shall mean The Värde Fund X (Master), L.P. The Company may in its discretion, as
permitted under Section 9.11 of the Merger Agreement, directly seek to enforce
Parent’s rights under this letter agreement.  For the avoidance of doubt, while
the Company may pursue both specific performance as permitted by Section 9.11 of
the Merger Agreement and the payment of the Parent Termination Fee and Expenses
payable pursuant to Section 8.3(d) of the Merger Agreement, (i) in no event
shall the Company be entitled to specific performance of the Merger Agreement,
the Limited Guarantee, this letter agreement from and after such time as the
Company has received the Parent Termination Fee and Expenses payable pursuant to
Section 8.3(d) of the Merger Agreement and (ii) under no circumstances shall the
Company be entitled to receive both (A) a grant of specific performance pursuant
to Section 9.11 of the Merger Agreement to effect the consummation of the Merger
and (B) the Parent Termination Fee and any Expenses payable pursuant to
Section 8.3(d) of the Merger Agreement.  For the avoidance of doubt and
notwithstanding anything to the contrary contained herein or in the Merger
Agreement, and notwithstanding that this letter agreement is referred to in the
Merger Agreement, no party other than Parent (and the Company as an express
third party beneficiary) shall have any rights against the Investors pursuant to
this letter agreement.

 

6.             Confidentiality. This letter agreement shall be treated as
strictly confidential and is being provided to Parent solely in connection with
the Merger Agreement and the transactions contemplated thereby. This letter
agreement may not be used, circulated, quoted or otherwise referred to in any
document, except with the written consent of each of the Investors.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, this letter agreement may be provided to the
Company and its advisors who have been directed to treat this letter agreement
as confidential, and the Company shall cause such advisors to so treat this
letter agreement as confidential, and this letter agreement may be disclosed as
required by applicable law or governmental or judicial process or order.

 

7.             Governing Law; Venue.

 

(a)           This letter agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflict of law hereof.

 

(b)           The parties hereto, on their behalf and on behalf of their
respective Affiliates, irrevocably submit to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware (or, if such Court or the Delaware
Supreme Court determines that the Court of Chancery does not have or should not
exercise subject matter jurisdiction over such matter, the Superior Court of the
State of Delaware) and the federal Courts of the United States of America
located in the State of Delaware (and of the appropriate appellate Courts
therefrom) in connection with any dispute arising out of, in connection with, in
respect of, or in any way relating to:

 

(i)            the negotiation, execution and performance of this letter
agreement and the transactions contemplated hereby;

 

(ii)           the interpretation and enforcement of the provisions of this
letter agreement and the documents referred to in this letter agreement, or

 

(iii)          any actions of or omissions by any Covered Party (as defined
below) in any way connected with, related to or giving rise to any of the
foregoing matters (the foregoing clauses (i), (ii) and (iii) collectively, the
“Covered Matters”),and hereby waive, and agree not to assert as a defense in any
Legal Proceeding with regard to or involving a Covered Matter, that such Legal
Proceeding may not be brought or is not maintainable in said Courts or that
venue thereof may not be appropriate or that this letter agreement or any such
document may not be enforced in or by such Courts, and the parties hereto, on
their behalf and on behalf of their respective Affiliates, irrevocably agree
that all claims with respect to such Legal Proceeding shall be heard and
determined exclusively by such a Delaware state or federal Court.  The parties
hereto, on their behalf and on behalf of their respective Affiliates, hereby
consent to and grant any such Court jurisdiction over the person of such parties
and over the subject matter of such dispute and agree that mailing of process or
other papers in connection with such Legal Proceeding in the manner provided in
Section 9.1 of the Merger Agreement or in such other manner as may be permitted
by law shall be valid and sufficient service thereof.

 

(c)           In addition, by entering into this letter agreement, each party
hereto, on their behalf and, to the fullest extent permissible by applicable
Law, on behalf of their respective equityholders, partners, members, directors,
Affiliates, officers or agents, as the case may be, covenants, agrees and
acknowledges, that it shall not bring any Legal Proceeding (regardless of

 

5

--------------------------------------------------------------------------------


 

the legal theory or claim involved or the procedural nature of any such Legal
Proceeding) with regard to any Covered Matter against any Covered Party, other
than the parties hereto.

 

(d)           The parties hereto acknowledge and agree that (i) the agreements
contained in this Section 7 are an integral part of this letter agreement and
the transactions contemplated hereby, and that, without these agreements, the
parties would not enter into this letter agreement, (ii) any breach of this
Section 7 would result in irreparable harm and that monetary damages would not
be a sufficient remedy for any such breach and (iii) that any breach of this
Section 7 will be deemed a material breach of this letter agreement. 
Accordingly, each Covered Party shall be entitled to equitable relief, including
injunction and specific performance, as a remedy for any such breach by a party
(or any affiliate of such party) and in case of any such breach, the
non-breaching party shall be excused from its performance obligations under this
letter agreement.

 

For the purposes of this Section 7, “Covered Party” shall mean (i) any party
hereto, (ii) any such parties’ officers, directors, managers, agents, employees,
or Affiliates or (iii) any officer, director, manager, agent, or employee of any
such Person, all of whom are intended third party beneficiaries of this
Section 7.

 

8.             Counterparts; Delivery by Facsimile or Email. This letter
agreement may be signed in any number of counterparts (including by facsimile),
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  This letter agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.

 

9.             Entire Agreement; Amendment. This letter agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings and negotiations,
both written and oral, between the parties with respect to the subject matter of
this letter agreement.  No representation, inducement, promise, understanding,
condition or warranty not set forth herein has been made or relied upon by
either party hereto.  Except as otherwise expressly provided in this letter
agreement, neither this letter agreement nor any provision hereof is intended to
confer upon any Person other than the parties hereto (and the Company as an
express third party beneficiary hereof) any rights or remedies hereunder except
for Section 7, which is intended for the benefit of the Covered Parties.  Except
as otherwise expressly provided in this letter agreement, this letter agreement
may be enforced only against, and any claims or causes of action that may be
based upon, arise out of or relate to this letter agreement, or the negotiation,
execution or performance of this letter agreement may be made only against the
entities that are expressly identified as parties hereto and no past, present or
future Affiliate, director, officer, employee, incorporator, member, manager,
partner, equityholder, agent, attorney or representative of any party hereto
shall have any liability for any obligations or liabilities of the parties to
this letter agreement or for any claim based on, in respect of, or by reason of,
the transactions contemplated hereby or any claim related to tort or contract
theories of Law. The parties hereto acknowledge that this letter agreement
cannot be modified, amended nor terminated (except as permitted in Section 2
above) in any manner whatsoever, nor any of the provisions hereof waived,
without the prior written approval of Company, in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

10.          Severability. If any term or other provision of this letter
agreement is invalid, illegal or unenforceable, all other terms and provisions
of this letter agreement shall remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.

 

11.          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any of the provisions of this letter agreement
were not performed in accordance with the terms hereof on a timely basis or were
otherwise breached.  It is accordingly agreed that, subject to the provisions of
this Section 11, the parties (and the Company as an express third party
beneficiary hereof) shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement in the Delaware Court of Chancery (and if
the Delaware Court of Chancery shall be unavailable, in the Federal Court of the
United States of America sitting in the State of Delaware), without proof of
actual damages or otherwise.  This right is in addition to any other remedy at
law or in equity.  The parties further agree not to assert that a remedy of
specific enforcement is unenforceable, invalid, contrary to law or inequitable
for any reason, nor to assert that a remedy of monetary damages would provide an
adequate remedy.

 

12.          Headings. The headings contained in this letter agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this letter agreement.

 

13.          Mutual Drafting. Each party has participated in the drafting of
this letter agreement, which each party acknowledges is the result of extensive
negotiations between the parties; accordingly, in the event an ambiguity or
question of intent or interpretation arises, this letter agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this letter agreement.

 

14.          Further Assurances. Parent, Merger Subsidiary and the Investors
will execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use their respective reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws and regulations, to
perform their respective obligations under this letter agreement.

 

15.          Interpretation. In this letter agreement, unless otherwise
specified, the following rules of interpretation apply:

 

(a)           references to Sections, Exhibits, clauses and Parties are
references to sections or sub-sections, exhibits and clauses of, and parties to,
this letter agreement;

 

(b)           references to any Person include references to such Person’s
successors and permitted assigns;

 

(c)           words importing the singular include the plural and vice versa;

 

(d)           words importing one gender include the other gender;

 

7

--------------------------------------------------------------------------------


 

(e)           references to the word “including” shall be deemed to be followed
by the words “without limitation” in each case where such words do not follow
the word “including”;

 

(f)            the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this letter agreement, refer to this letter agreement as a
whole and not to any particular provision of this letter agreement;

 

(g)           references to “$” or “dollars” refer to U.S. dollars; and

 

(h)           “or” is not exclusive;

 

(i)            a defined term has its defined meaning throughout this letter
agreement and in each Exhibit and Schedule to this letter agreement, regardless
of whether it appears before or after the place where it is defined.

 

16.          No Agreement Until Executed. This letter agreement shall not be
effective unless and until (i) the Merger Agreement is executed by all parties
thereto, and (ii) this letter agreement is executed by all parties hereto.

 

17.          Obligations Several and Not Joint. The obligations of each party
hereunder shall be several and not joint, and no party shall be liable for any
breach of the terms of this letter agreement by any other party.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

THE VÄRDE FUND X (MASTER), L.P.

 

By:

The Värde Fund X (GP), L.P., Its General Partner

 

By:

The Värde Fund X GP, LLC, Its General Partner

 

By:

Värde Partners, L.P., Its Managing Member

 

By:

Värde Partners, Inc., Its General Partner

 

 

 

 

 

By:

/s/ Jason R. Spaeth

 

Name:

Jason R. Spaeth

 

Title:

Managing Principal

 

 

 

VÄRDE INVESTMENT PARTNERS, L.P.

 

By:

Värde Investment Partners G.P., LLC, Its General Partner

 

By:

Värde Partners, L.P., Its Managing Member

 

By:

Värde Partners, Inc., Its General Partner

 

 

 

 

 

 

 

By:

/s/ Jason R. Spaeth

 

Name:

Jason R. Spaeth

 

Title:

Managing Principal

 

 

 

VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.

 

By:

Värde Investment Partners G.P., LLC, Its General Partner

 

By:

Värde Partners, L.P., Its Managing Member

 

By:

Värde Partners, Inc., Its General Partner

 

 

 

 

 

By:

/s/ Jason R. Spaeth

 

Name:

Jason R. Spaeth

 

Title:

Managing Principal

 

 

 

THE VÄRDE FUND VI-A, L.P.

 

By:

Värde Investment Partners G.P., LLC, Its General Partner

 

By:

Värde Partners, L.P., Its Managing Member

 

By:

Värde Partners, Inc., Its General Partner

 

 

 

 

 

By:

/s/ Jason R. Spaeth

 

Name:

Jason R. Spaeth

 

Title:

Managing Principal

 

Signatures continue on the following page

 

Signature page to Equity Commitment Letter

 

9

--------------------------------------------------------------------------------


 

Accepted and Agreed

 

 

 

HOTSPURS HOLDINGS LLC

 

 

 

 

 

By:

/s/ Jason R. Spaeth

 

Name:

Jason R. Spaeth

 

Title:

President and Chief Executive Officer

 

 

 

Signature page to Equity Commitment Letter

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Investor

 

Percentage of the
Aggregate Commitment

 

The Värde Fund X (Master), L.P.

 

84

%

Värde Investment Partners, L.P.

 

8

%

Värde Investment Partners (Offshore) Master, L.P.

 

5

%

The Värde Fund VI-A, L.P.

 

3

%

 

--------------------------------------------------------------------------------